Title: 17th.
From: Adams, John Quincy
To: 


       The young gentlemen who graduated yesterday were.
       Benjamin Abbot
       Solomon Adams
       Thomas Adams
       Thomas Bancroft
       Oliver Barron
       Stephen Baxter
       Joseph Brigham
       Joseph Cabot
       George Caryl
       Edward Clarke
       Oliver Dodge
       James Gardner
       Adam Gordon
       William Hill
       Charles Jackson
       Abner Lincoln
       Henry Phelps
       John Phillips
       James Prescott
       Daniel Clarke Sanders
       William Sawyer
       Amos Tappan
       John Dexter Treadwell
       Charles Turner
       Nathan Underwood
       Samuel West
       Robert Wier
       Jacob Kimbal’s name is inserted in the Theses and Catalogue but he could not obtain his degree being unable to pay his bills.
       
       This morning Mr. Andrews called me at College, before six o’clock, and we soon departed together towards Braintree where we arrived at about nine. Mr. Andrews breakfasted with us, and then proceeded to Hingham. My Spirits were so much exalted yesterday, that a contrary effect seems this day to take place; the bow-string by being too much distended cannot regain its usual position without an intermediate relaxation; the weather was sultry and I felt much fatigued.
      